Citation Nr: 1435904	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-14 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.
 
These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2010, the Veteran and his wife testified at a hearing before a Decision Review Officer, sitting at the RO. A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2003 rating decision denied claims of entitlement to service connection for bilateral hearing loss and tinnitus, new and material evidence was not received within one year of the decision, and the decision was not appealed.

2.  Evidence received since the April 2003 rating decision is new, relates to an unestablished fact necessary to grant the claims, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claims of entitlement to service connection for bilateral hearing loss is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Evidence submitted to reopen the claim of entitlement to service connection for tinnitus is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

In this decision, the Board reopens the claims of entitlement to service connection for bilateral hearing loss and tinnitus, which constitutes a complete grant of those claims.  Therefore, no discussion of VA's duty to notify or assist is necessary. 

II. New and Material Evidence

The Veteran contends that he suffers from bilateral hearing loss and tinnitus as a result of noise exposure during his military service.  An April 2003 rating decision denied these claims on the basis that the disabilities were not incurred in military service.  While the Veteran identified private treatment records after that rating decision was issued, the facility reported that no records were on file.  Thus, there was no relevant evidence received within a year of the April 2003 rating decision.  The Veteran also did not appeal that decision.  Therefore, it became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Since the April 2003 rating decision, additional evidence has been received in the form of VA and private audiological records, lay statements, and testimony by the Veteran and his wife at a July 2010 hearing at the Boise RO.  The Veteran has provided additional details about his noise exposure in service, and the treatment notes provide evidence as to the length of time the disabilities have been present, lending support to the claim that the disabilities were incurred in service.  Thus, the Board determines that this evidence relates to an unestablished fact necessary to grant the claims and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

Accordingly, the Board determines that new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus has been received.  Therefore, the claims to reopen the claims for service connection for these disabilities are granted.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened, and to that extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for tinnitus is reopened, and to that extent, the appeal is granted.


REMAND

Regrettably, the Board determines that a remand is necessary so that another VA opinion may be obtained.  The Veteran was afforded a VA examination in February 2010, and the examiner found that the Veteran's hearing loss was less likely than not due to active duty noise exposure as the Veteran had normal hearing for VA purposes at the time of separation, with a slight improvement in hearing thresholds from entrance to separation.  Tinnitus was denied on the basis that the Veteran reported onset 30 years prior, after service discharge.  In an August 2010 addendum, the examiner considered the Veteran's civilian work-related hearing tests, but indicated that they only showed that he had mild to moderate sensorineural hearing loss that increased over time and that there was no evidence of hearing loss prior to 1994.  

However, it is not clear that the shift in pure tone thresholds between the Veteran's November 1970 induction examination and his January 1973 separation examination represented an improvement in hearing acuity.  More importantly, the Veteran's hearing at his first work-related audiological examination in July 1994 reflected an existing decrease in hearing acuity, which in itself is evidence of hearing loss prior to 1994.  In addition, in his original claim for service connection filed in February 2003, the Veteran stated that his hearing started to deteriorate in service and that he immediately noticed ringing in his ears from acoustic trauma while in service.  For these reasons, the Board determines that another VA audiological examination should be scheduled.

In addition, the Veteran has testified to receiving treatment at the VA Medical Center (VAMC) in Spokane, Washington, as well as treatment at the Lewiston, Idaho clinic associated with the Walla Walla, Washington VAMC.  The most recent VA treatment note is dated in November 2008.  Therefore, the all VA treatment notes for the Veteran from the Spokane and Walla Walla VAMC dated from November 2008 to the present should be added to the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment notes for the Veteran from the Spokane, Washington and Walla Walla, Washington VAMCs and any associated outpatient clinics including the clinic in Lewiston, Idaho dated from November 2008 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Schedule the Veteran for a VA audiological examination to assess the etiology of his bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's bilateral hearing loss is a result of in-service noise exposure or is otherwise a result of his military service?

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's tinnitus is a result of in-service noise exposure or is otherwise a result of his military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 
The examiner must consider and discuss the Veteran's complaints of experiencing hearing loss and tinnitus beginning in service.  

The examiner must not rely solely on the absence of hearing loss of tinnitus in service as the basis for a negative opinion.

A complete rationale must be provided for any opinion offered.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2013).
 
4.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


